Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 2, 3, 4, 5, 6, 7, 13, 14, 15, 17, 18, 20, 21, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Norman (EP 3537115 A1).
Regarding Claim 1, Norman discloses:
a system for applying a vibration to a container comprising a content, said container held by an end effector attached to a mechatronic manipulator (Fig. 2) [abstract], the system comprising:
a vibration generator (11) operatively coupled to at least one of the end effector and the mechatronic manipulator at an operating distance from the container such that when said vibration generator is in operation, said vibration generator causes said container to vibrate accordingly [0027 & 0034 & 0035]; and
a controller (13) operatively connected to the vibration generator, said controller for generating and providing a controlling signal to said vibration generator [Abstract & 0011 & 0013].
Regarding Claim 2, Norman discloses:
the applying of the vibration according to the controlling signal is used for performing a dispensing operation of at least one part of the content of the container [0013].
Regarding Claim 3, Norman discloses:
the dispensing operation to be performed is one of starting a dispensing of the content and dispensing the content according to a given flow rate [0013 & 0015 & 0016 & 0017].
Regarding Claim 4, Norman discloses:
the vibration generator is selected from a group comprising at least one of a vibration motor, an ultrasonic motor, a piezo electric actuator and an ultrasonic transducer [0035].
Regarding Claim 5, Norman discloses:
the vibration generator comprises a vibration motor comprising a motor having a rotating axis and a mass eccentrically mounted on said rotating axis of said motor [0035].
Regarding Claim 6, Norman discloses:
the controlling signal causes said vibration generator to vibrate at a given vibrating frequency suitable for said dispensing operation to be performed [0016 & 0100].
Regarding Claim 7, Norman discloses:
the controlling signal causes said vibration generator to vibrate at a given amplitude suitable for said given dispensing operation to be performed [0017 & 0100].
Regarding Claim 13, Norman discloses:
the vibration generator is mounted on the mechatronic manipulator at an end effector [0035].
Regarding Claim 14, Norman discloses:
the end effector is a robotic gripper [0029 & 0031 & 0033].
Regarding Claim 15, Norman discloses:
the end effector is a robotic gripper comprising at least one finger used for holding the container, wherein the vibration generator is mounted on a finger of the at least one finger [0029 & 0031 & 0033 & 0035].
Regarding Claim 17, Norman discloses:
a dispensing feedback device operatively connected to the controller, the dispensing feedback device providing a signal indicative of a content dispensed, the controller generating the controlling signal according to the dispensing operation to be performed and using the signal indicative of a content dispensed [0015 & 0016 & 0017 & 0018].
Regarding Claim 18, Norman discloses:
the dispensing feedback device is selected from a group consisting of a camera, a load cell and a torque sensor [0098].
Regarding Claim 20, Norman discloses:
a method for applying a vibration to a container comprising a content, said container being held by an end effector attached to a mechatronic manipulator (Fig. 2) [abstract], the method comprising;
obtaining an indication of a vibration to generate [Abstract & 0011 & 0013 & 0016 & 0100]
determining a controlling signal suitable for the obtained indication of a vibration to generate [Abstract & 0011 & 0013 & 0016 & 0100];
 providing the determined controlling signal to a vibration generator operatively coupled to at least one of the end effector and the mechatronic manipulator at an operating distance from the container such that when said vibration generator is in operation, said vibration generator causes said container to vibrate accordingly [0016 & 0027 & 0034 & 0035 & 0100].
Regarding Claim 21, Norman discloses:
said vibration is used for performing a dispensing operation, further wherein said indication of a vibration is suitable for the dispensing operation to perform rate [0013 & 0015 & 0016 & 0017].
Regarding Claim 22, Norman discloses:
obtaining a feedback indicative of a content dispensed, the method further comprising amending the controlling signal using the obtained feedback indicative of a content dispensed [0015 & 0016 & 0017 & 0018].
Regarding Claim 24, Norman discloses:
a mechatronic manipulator comprising the system as claimed in claim 1 [See rejection of Claim 1].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 10, 11, 12, 16, 19, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (EP 3537115 A1).
Regarding Claim 8, Norman teaches:
the controlling signal is generated using the dispensing operation to be performed [0013 & 0015 & 0016 & 0017 & 0018].
Norman does not explicitly teach:
a vibration sensor operatively connected to the controller, said vibration sensor providing a vibration sensor signal to the controller, further wherein the controlling signal is generated using the vibration sensor signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a vibration sensor operatively connected to the controller, said vibration sensor providing a vibration sensor signal to the controller, further wherein the controlling signal is generated using the vibration sensor signal in order to provide a feedback confirmation of proper operation of the vibration generator to prevent improper operation of the vibration generator since the Examiner takes OFFICIAL NOTICE that vibration sensors to provide operation feedback to controllers were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 9, Norman discloses:
the vibration generator comprises a vibration generating unit;
further wherein the controlling signal comprises a vibration generating unit controlling signal for controlling the vibration generating unit accordingly.
Norman does not explicitly teach:
at least two vibration generating units;
wherein the controlling signal comprises at least two corresponding vibration generating unit controlling signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least two vibration generating units, wherein the controlling signal comprises at least two corresponding vibration generating unit controlling signals in order to provide vibration units which experience less stress by only requiring half the mass for vibration actuation lowering wear on the vibration generating units or redundancy in the system by providing a backup vibration generation unitsince it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B))
Regarding Claim 10, Norman discloses:
the controlling signal is generated using the dispensing operation to be performed [0013 & 0015 & 0016 & 0017 & 0018].
Norman does not teach:
a vibration sensor operatively connected to the controller, said vibration sensor providing a vibration sensor signal to the controller, further wherein the controlling signal is generated using the vibration sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a vibration sensor operatively connected to the controller, said vibration sensor providing a vibration sensor signal to the controller, further wherein the controlling signal is generated using the vibration sensor signal in order to provide a feedback confirmation of proper operation of the vibration generator to prevent improper operation of the vibration generator since the Examiner takes OFFICIAL NOTICE that vibration sensors to provide operation feedback to controllers were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 11, Norman teaches:
each of the at least one corresponding vibration generating unit controlling signal causes the corresponding vibration generating unit to vibrate at a given vibrating frequency suitable for said dispensing operation to be performed [0013 & 0015 & 0016 & 0017 & 0018].
Regarding Claim 12, Norman teaches:
the at least one corresponding vibration generating unit controlling signals causes the corresponding vibration generating unit to vibrate at a given amplitude suitable for said given dispensing operation to be performed [0013 & 0015 & 0016 & 0017 & 0018].
Norman does not teach:
at least two corresponding vibration generating unit controlling signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least two vibration generating units, wherein the controlling signal comprises at least two corresponding vibration generating unit controlling signals in order to provide vibration units which experience less stress by only requiring half the mass for vibration actuation lowering wear on the vibration generating units or redundancy in the system by providing a backup vibration generation unitsince it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B))
Regarding Claim 16, Norman discloses:
the controller utilizes different controlling signals for dispensing operations to be performed, wherein the generating of the controlling signal comes from the controller [0013 & 0015 & 0016 & 0017 & 0018].
Norman does not teach:
a lookup table comprising for each dispensing operation to be performed a corresponding controlling signal to provide, wherein the generating of the controlling signal comprises accessing the lookup table.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lookup table comprising for each dispensing operation to be performed a corresponding controlling signal to provide, wherein the generating of the controlling signal comprises accessing the lookup table in order to provide a control scheme to increase the range of operations which can be performed by the dispensing apparatus since the Examiner takes OFFICIAL NOTICE that control specification tables for controllers were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 19, Norman does not explicitly teach:
at least two of the at least two vibration generating units are mounted in different directions.
It would have been obvious matter of design choice to provide the at least two vibration generating units are mounted in different directions in order to balance the vibration effect produced by two operating units without creating a stress concentration on a single area of the end effector.
Regarding Claim 23, Norman discloses:
the controller utilizes different controlling signals for dispensing operations to be performed, wherein the generating of the controlling signal comes from the controller [0013 & 0015 & 0016 & 0017 & 0018].
Norman does not teach:
the determining of the controlling signal suitable for the obtained dispensing operation to perform comprises accessing a lookup table with an indication of the dispensing operation to perform and obtaining a corresponding controlling signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lookup table the determining of the controlling signal suitable for the obtained dispensing operation to perform comprises accessing the lookup table with an indication of the dispensing operation to perform and obtaining a corresponding controlling signal in order to provide a control scheme to increase the range of operations which can be performed by the dispensing apparatus since the Examiner takes OFFICIAL NOTICE that control specification tables for controllers were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 25, Norman discloses:
the controller utilizes different controlling signals for dispensing operations to be performed, wherein the generating of the controlling signal comes from the controller [0013 & 0015 & 0016 & 0017 & 0018].
Norman does not explicitly teach:
a computer readable medium comprising computer executable instructions which when executed causes a processing unit to perform the method as claimed in claim 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a computer readable medium comprising computer executable instructions which when executed causes a processing unit to perform a process in order to provide a control scheme to increase the range of operations which can be performed by the dispensing apparatus since the Examiner takes OFFICIAL NOTICE that computer readable medium comprising computer executable instructions which when executed causes a processing unit to perform a process were well known in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652